DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 07/11/2022, with respect to the rejection(s) of claim(s) 1-8 and 10-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. New rejection is presented below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 2003/0102904 A1) and further in view of Kumar (US 11,145359).
Regarding claim 1, Mizuno teach teaches a device, comprising:
a first power rail for a first power domain (Fig. 36, VDD2);
a second power rail for a second power domain (Fig. 36, VDD);
a first circuit block connected to the first power rail (CKT1);
a second circuit block connected to the second power rail (CKT2a);
Mizuno teaches the circuit blocks to be connected to the ground, and is silent in teaching virtual ground. Mizuno is silent in teaching a virtual VSS terminal, wherein the first and second circuit blocks are both connected to the virtual VSS terminal; a ground terminal; and a footer circuit connected between the virtual VSS terminal and the ground terminal, the footer circuit configured to selectively control a connection between the virtual VSS terminal and the ground terminal.
Kumar teaches a virtual VSS terminal, wherein the first and second circuit blocks are both connected to the virtual VSS terminal; a ground terminal; and a footer circuit connected between the virtual VSS terminal and the ground terminal, the footer circuit configured to selectively control a connection between the virtual VSS terminal and the ground terminal (Fig. 4B, a footer circuit 75 is between the virtual ground Vgnd and the ground GND. Fig. 2A, memory blocks 30 are connected to virtual ground Vgnd).
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use virtual ground in order to reduce leakage current and power consumption during standby. 
 Regarding claim 2, Kumar further teaches the device of claim 1, wherein the footer circuit is configured to disconnect the virtual VSS terminal from the ground terminal in response to a footer control signal (Kumar Fig. 4B, signal En2).
Regarding claim 3, Kumar further teaches the device of claim 2, wherein disconnecting the virtual VSS terminal from the ground terminal disconnects both of the first and second circuit blocks from the ground terminal (Kumar teaches the virtual ground Vgnd is applied to multiple blocks, see Fig. 2A).
Regarding claim 4, Kumar further teaches the device of claim 2, wherein the footer circuit includes a switch that operates in response to the footer control signal (Fig. 4B, switch ET2).
Regarding claim 5, Kumar further teaches the device of claim 4, wherein the switch includes a transistor having a gate terminal configured to receive the footer control signal (Fig. 4B, transistor ET2).
Regarding claim 6, Kumar further teaches the device of claim 5, wherein the transistor comprises a NMOS transistor (ET2 is an NMOS transistor).
Regarding claim 7, Kumar further teaches the device of claim 6, wherein the footer control signal is in the higher of the first and second power domains (the footer control signal En2 is VDD).
Regarding claim 8, Kumar further teaches the device of claim 5, wherein the transistor comprises a first NMOS transistor connected between the virtual VSS terminal and the ground terminal and a second NMOS transistor connected between the virtual VSS terminal and the ground terminal (Fig. 4B, the footer circuit can have other NMOS transistors).
Regarding claim 9, Kumar further teaches the device of claim 8,wherein the footer control signal includes: a first footer control signal in the first power domain (Fig. 4B, signal En2); and a second footer control signal in the second power domain (Fig. 4B, signal Ctrl 2. Both signals have the same power domain VDD. Currently, the claim does not explicitly recites that the second power domain is different from the first power domain); wherein the gate of the first NMOS transistor is configured to receive the first footer control signal and the gate of the second NMOS transistor is configured to receive the second footer control signal (Fig. 4B, transistors ET2 and M6).
 Regarding claim 10, Mizuno and Kumar further teach the device of claim 2, further comprising: a third power rail for a third power domain (Fig. 36, teaches a third power domain VCC); a third circuit block connected to the third power rail and the virtual VSS terminal (Fig. 36, Circuit block CKT3 is connected third power rail VCC and Kumar teaches memory block can be connected to virtual VSS terminal to reduce leakage current).
Regarding claim 11, Mizuno and Kumar further teach the device of claim 10, further comprising: a first power management group including the first and second circuit blocks; a second power management group including the third circuit block (it would be obvious to any person with the ordinary skills in the art to label the first and second memory, CKT1, CKT2a and CKT2b, as the first group and the third memory CKT3 to be the second group);
wherein the virtual VSS terminal includes a first virtual VSS terminal connected to the first and second circuit blocks, and a second virtual VSS terminal connected to the third circuit block; wherein the footer control signal includes a first footer control signal and a second footer control signal; wherein the footer circuit includes a first footer circuit configured to receive the first footer control signal and a second footer circuit configured to receive the second footer control signal (Kumar teaches in Fig. 2A, each memory block can receive a virtual ground Vgnd. Whether each memory block has its own footer circuit or they would have a separate footer circuit would have been obvious to any person in the art based on a design choice. The claim have not indicated that the virtual ground generated are different).
Regarding claim 12, Kumar further teaches the device of claim 11, further comprising: a fourth circuit block connected to the third power rail and the first virtual VSS terminal, wherein the first power management group includes the fourth circuit block (Kumar in Fig. 2A teaches the memory device to have a fourth circuit block. It would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to duplicate the teaching of Mizuno and Kumar for the fourth block).
Regarding claims 13-20, the claims have similar limitations as claims 1-12. Therefore, the claims are rejected under the same grounds of rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824